 

Exhibit 10.2

 



 

 

GUARANTY OF RECOURSE OBLIGATIONS

 

made by

 

NEW YORK CITY REIT, INC.,
as Guarantor,

 

in favor of

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent on behalf of certain Lenders

Dated as of April 26, 2019

 



 

 

   

 

 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”), dated as of April 26,
2019, made by NEW YORK CITY REIT, INC., a Maryland corporation, having an
address at c/o AR Global, 405 Park Avenue, 14th Floor New York, NY 10022,
Attention: General Counsel (“Guarantor”), in favor of CAPITAL ONE, NATIONAL
ASSOCIATION, as administrative agent on behalf of certain Lenders (as defined
below) (together with its successors and assigns, hereinafter referred to as
“Administrative Agent”).

 

RECITALS:

 

A.            Pursuant to that certain Term Loan Agreement dated as of the date
hereof (as the same may be amended, modified, supplemented or replaced from time
to time, the “Loan Agreement”) between ARC NYC570SEVENTH, LLC, a Delaware
limited liability company (“Borrower”), Administrative Agent and certain lenders
party thereto (each, a “Lender”, and collectively, the “Lenders”), the Lenders
have agreed to make a loan or loans (the “Loan”) to Borrower in an aggregate
principal amount not to exceed $55,000,000.00, subject to the terms and
conditions of the Loan Agreement;

 

B.            As a condition to the Lenders’ making the Loan, Administrative
Agent and the Lenders are requiring that Guarantor execute and deliver to
Administrative Agent and the Lenders this Guaranty; and

 

C.            Guarantor hereby acknowledges that Guarantor will materially
benefit from the Lenders’ making the Loan.

 

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of the Lenders to make the
Loan pursuant to the Loan Agreement, Guarantor hereby agrees, covenants,
represents and warrants to Administrative Agent and the Lenders as follows:

 

1.           Definitions.

 

(a)       All capitalized terms used and not defined herein shall have the
respective meanings given such terms in the Loan Agreement.

 

(b)       The term “Guaranteed Obligations” means (i) Borrower’s Recourse
Liabilities and (ii) from and after the date that any Springing Recourse Event
occurs, payment of all the Debt as and when the same is due in accordance with
the Loan Documents (and whether accrued prior to, on or after such date) and
(iii) any termination fees, breakage costs, expenses, if any, or other similar
amounts payable by Borrower in connection with the early termination of any
Secured Swap Agreement or resulting from the occurrence of any “Termination
Event” (as defined in the Secured Swap Agreement) caused by Borrower under any
Secured Swap Agreement (the “Swap Obligations”); provided that any termination
fees, breakage costs, expenses or other similar amounts resulting from an early
termination of a Secured Swap Agreement or a Termination Event caused by a
Lender counterparty to any Secured Swap Agreement shall be excluded from the
Swap Obligations; provided further, that the obligations guaranteed by Guarantor
shall not include any Excluded Swap Obligations with respect to Guarantor; and
provided, however, that, notwithstanding anything to the contrary contained
herein, in the Loan Agreement or in any other Loan Document, Guarantor shall
have no liability for, and the term “Guaranteed Obligations” shall not include
any events which would otherwise give rise to the Guaranteed Obligations first
arising and accruing after the transfer of the Property as a result of a
foreclosure or delivery of a deed in lieu of foreclosure by Administrative Agent
and/or Lenders or any other Person for acts or omissions of Administrative Agent
or Lenders.

 

   

 

 

2.           Guaranty.

 

(a)        Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Administrative Agent (on behalf of the Lenders) the full, prompt
and complete payment if and when due of the Guaranteed Obligations.

 

(b)        All sums payable to Administrative Agent (on behalf of the Lenders)
under this Guaranty shall be payable on demand and without reduction for any
offset, claim, counterclaim or defense (other than the defense of payment and
performance).

 

(c)        Guarantor hereby agrees to indemnify, defend and save harmless
Administrative Agent and the Lenders from and against any and all costs, losses,
liabilities, claims, causes of action, expenses and damages, including
reasonable attorneys’ fees and disbursements, which Administrative Agent or any
Lender may suffer or which otherwise may arise by reason of Borrower’s failure
to pay any of the Guaranteed Obligations when due, irrespective of whether such
costs, losses, liabilities, claims, causes of action, expenses or damages are
incurred by Administrative Agent or any Lender prior or subsequent to (i)
Administrative Agent’s declaring the Principal, interest and other sums
evidenced or secured by the Loan Documents to be due and payable, (ii) the
commencement or completion of a judicial or non-judicial foreclosure of the
Mortgage or (iii) the conveyance of all or any portion of the Property by
deed-in-lieu of foreclosure.

 

(d)        Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Debt shall be deemed to have
been applied in reduction of the Guaranteed Obligations until such time as the
Debt (excluding any inchoate or contingent obligations) has been paid in full,
or Guarantor shall have made the full payment required hereunder, it being the
intention hereof that the Guaranteed Obligations shall be the last portion of
the Debt to be deemed satisfied.

 

(e)        Notwithstanding any other provision of this Guaranty to the contrary,
Excluded Swap Obligations with respect to Guarantor shall not be paid with
amounts received from Guarantor.

 

 3 

 

 

(f)          Keepwell. If Guarantor is a Qualified ECP Loan Guarantor, it
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by Borrower to honor all of its
obligations under the Loan Agreement in respect of Secured Swap Obligations
(provided, however, that Guarantor shall only be liable under this Section 2(f)
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 2(f), or otherwise under this
Guaranty, to be avoidable or unenforceable against Guarantor in such proceeding
as a result of applicable Legal Requirements, including, without limitation, (A)
Section 548 of the Bankruptcy Code of the United States and (B) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
proceeding, whether by virtue of Section 544 of the Bankruptcy Code of the
United States or otherwise, and not for any greater amount). The obligations of
Guarantor under this Section shall remain in full force and effect until the
later of (i) the Guaranteed Obligations (other than contingent indemnification
obligations for which no demand has been made) shall have been indefeasibly
paid, performed and completed in full, and (ii) the Loans, Secured Swap
Obligations and all interests, fees, and other amounts due from the Borrower
under the Loan Documents and the Secured Swap Agreement have been indefeasibly
paid in full. Guarantor intends that this Section 2(f) constitute, and this
Section 2(f) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of Borrower for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

3.            Representations and Warranties. Guarantor hereby represents and
warrants to Administrative Agent and the Lenders as follows (which
representations and warranties shall be given as of the date hereof and shall
survive the execution and delivery of this Guaranty):

 

(a)         Organization, Authority and Execution. Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland, and has all necessary power and authority to own its
properties and to conduct its business as presently conducted or proposed to be
conducted and to enter into and perform this Guaranty and all other agreements
and instruments to be executed by it in connection herewith. This Guaranty has
been duly executed and delivered by Guarantor.

 

(b)          Enforceability. This Guaranty constitutes a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

 

(c)          No Violation. The execution, delivery and performance by Guarantor
of its obligations under this Guaranty has been duly authorized by all necessary
action, and does not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other
instrumentality applicable to Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the assets of Guarantor pursuant to the terms of
Guarantor’s articles of organization, or any mortgage, indenture, agreement or
instrument to which Guarantor is a party or by which it or any of its properties
is bound. To Guarantor’s knowledge, Guarantor is not in default under any other
guaranty which it has provided to Administrative Agent or any Lender.

 

 4 

 

 

(d)          No Litigation. There are no actions, suits or proceedings at law or
in equity, pending or, to Guarantor’s best knowledge, threatened in writing
against or affecting Guarantor or which involve the validity or enforceability
of this Guaranty or which materially adversely affect the financial condition of
Guarantor or the ability of Guarantor to perform any of its obligations under
this Guaranty. To Guarantor’s knowledge, Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which might materially adversely
affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty.

 

(e)          Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.

 

(f)          Financial Statements and Other Information. All financial
statements of Guarantor heretofore delivered to Administrative Agent are true
and correct in all material respects and fairly present the financial condition
of Guarantor as of the respective dates thereof, and no materially adverse
change has occurred in the financial conditions reflected therein since the
respective dates thereof. None of the aforesaid financial statements or any
certificate or statement furnished to Administrative Agent or any Lender by or
on behalf of Guarantor in connection with the transactions contemplated hereby,
and none of the representations and warranties in this Guaranty contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained therein or herein not misleading.
Guarantor is not insolvent within the meaning of the United States Bankruptcy
Code or any other applicable Legal Requirements, code or regulation and the
execution, delivery and performance of this Guaranty will not render Guarantor
insolvent.

 

(g)          Consideration. Guarantor is the owner, directly or indirectly, of a
portion of the legal and beneficial equity interests in Borrower.

 

4.            Financial Statements. Guarantor shall deliver to Administrative
Agent (for delivery to the Lenders), (a) within one hundred and twenty (120)
days after the end of each fiscal year of Guarantor, a complete copy of
Guarantor’s annual financial statements audited by a “big four” accounting firm
or another independent certified public accountant reasonably acceptable to
Administrative Agent, (b) within sixty (60) days following the end of each of
the first three (3) calendar quarters of each calendar year throughout the Term
certified by the chief financial officer of Guarantor and in form reasonably
satisfactory to Administrative Agent, and (c) fifteen (15) Business Days after
request by Administrative Agent, such other financial information with respect
to Guarantor as Administrative Agent may reasonably request.

 

 5 

 

 

5.           Unconditional Character of Obligations of Guarantor.

 

(a)          Subject to Section 22 of this Guaranty, the obligations of
Guarantor hereunder shall be irrevocable, absolute and unconditional,
irrespective of the validity, regularity or enforceability, in whole or in part,
of the other Loan Documents or any provision thereof, or the absence of any
action to enforce the same, any waiver or consent with respect to any provision
thereof, the recovery of any judgment against Borrower, Guarantor or any other
Person or any action to enforce the same, any failure or delay in the
enforcement of the obligations of Borrower under the other Loan Documents or
Guarantor under this Guaranty, or any setoff or counterclaim, and irrespective
of any other circumstances which might otherwise limit recourse against
Guarantor by Administrative Agent or the Lenders or constitute a legal or
equitable discharge or defense of a guarantor or surety. Subject to the terms of
the Guaranty, Administrative Agent on behalf of the Lenders may enforce the
obligations of Guarantor under this Guaranty by a proceeding at law, in equity
or otherwise, independent of any loan foreclosure or similar proceeding or any
deficiency action against Borrower or any other Person at any time, either
before or after an action against the Property or any part thereof, Borrower or
any other Person. This Guaranty is a guaranty of payment and performance and not
merely a guaranty of collection. Subject to applicable law, Guarantor waives
diligence, notice of acceptance of this Guaranty, filing of claims with any
court, any proceeding to enforce any provision of any other Loan Document,
against Guarantor, Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person, or to exhaust any
security (including, without limitation, the Property) for the performance of
the Guaranteed Obligations or any other obligations of Borrower or any other
Person, or any protest, presentment, notice of default or other notice or demand
whatsoever (except to the extent expressly provided to the contrary in this
Guaranty or any other Loan Documents).

 

(b)          Subject to the terms of this Guaranty, the obligations of Guarantor
under this Guaranty, and the rights of Administrative Agent on behalf of the
Lenders to enforce the same by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected by any of the following:

 

(i)         any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower, the Property or
any part thereof, or Guarantor;

 

(ii)        any failure by Administrative Agent, any Lender or any other Person,
whether or not without fault on its part, to perform or comply with any of the
terms of the Loan Agreement, or any other Loan Documents, or any document or
instrument relating thereto;

 

(iii)       the sale, transfer or conveyance of the Property or any interest
therein to any Person, whether now or hereafter having or acquiring an interest
in the Property or any interest therein and whether or not pursuant to any
foreclosure, trustee sale or similar proceeding against Borrower or the Property
or any interest therein;

 

(iv)       the conveyance to Administrative Agent, any Lender, any Affiliate of
Administrative Agent or a Lender, or Administrative Agent or a Lender’s nominee
of the Property or any interest therein by a deed-in-lieu of foreclosure;

 

(v)        the release of Borrower or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law or otherwise; or

 

 6 

 

 

(vi)       the release in whole or in part of any collateral for any or all
Guaranteed Obligations or for the Loan or any portion thereof.

 

(c)          Except as otherwise specifically provided in this Guaranty,
Guarantor hereby expressly and irrevocably waives all defenses (other than the
defense of payment and performance) in an action brought by Administrative Agent
or any Lender to enforce this Guaranty based on claims of waiver, release,
surrender, alteration or compromise and all setoffs, reductions, or impairments,
whether arising hereunder or otherwise.

 

(d)          Administrative Agent may deal with Borrower and Affiliates of
Borrower in the same manner and as freely as if this Guaranty did not exist and
shall be entitled, among other things, to grant Borrower or any other Person
such extension or extensions of time to perform any act or acts as may be deemed
advisable by Administrative Agent, at any time and from time to time, without
terminating, affecting or impairing the validity of this Guaranty or the
obligations of Guarantor hereunder.

 

(e)          No compromise, alteration, amendment, modification, extension,
renewal, release or other change of, or waiver, consent, delay, omission,
failure to act or other action with respect to, any liability or obligation
under or with respect to, or of any of the terms, covenants or conditions of,
the Loan Documents shall in any way alter, impair or affect any of the
obligations of Guarantor hereunder, unless agreed to in writing by the
Administrative Agent and Guarantor agrees that if any Loan Document is modified
with Administrative Agent’s and Borrower’s consent, the Guaranteed Obligations
shall automatically be deemed modified to include such modifications.

 

(f)          Administrative Agent may proceed to protect and enforce any or all
of its and the Lenders' rights under this Guaranty by suit in equity or action
at law, whether for the specific performance of any covenants or agreements
contained in this Guaranty or otherwise, or to take any action authorized or
permitted under applicable Legal Requirements, and shall be entitled to require
and enforce the performance of all acts and things required to be performed
hereunder by Guarantor. Each and every remedy of Administrative Agent and the
Lenders shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.

 

(g)          No waiver shall be deemed to have been made by Administrative Agent
or any Lender of any rights hereunder unless the same shall be in writing and
signed by Administrative Agent or the Lenders, as applicable, and any such
waiver shall be a waiver only with respect to the specific matter involved and
shall in no way impair the rights of Administrative Agent and the Lenders or the
obligations of Guarantor to Administrative Agent and the Lenders in any other
respect or at any other time.

 

(h)          At the option of Administrative Agent, Guarantor may be joined in
any action or proceeding commenced by Administrative Agent against Borrower in
connection with or based upon an Event of Default beyond notice and cure under
any other Loan Documents and recovery may be had against Guarantor in such
action or proceeding or in any independent action or proceeding against
Guarantor to the extent of Guarantor’s liability hereunder, without any
requirement that Administrative Agent first assert, prosecute or exhaust any
remedy or claim against Borrower or any other Person, or any security for the
obligations of Borrower or any other Person.

 

 7 

 

 

(i)          Guarantor agrees that this Guaranty shall continue to be effective
if at any time any payment is made by Borrower or Guarantor to Administrative
Agent or any Lender and such payment is rescinded or must otherwise be returned
by Administrative Agent or such Lender (as determined by Administrative Agent or
such Lender in its sole and absolute discretion) upon insolvency, bankruptcy,
liquidation, reorganization, readjustment, composition, dissolution,
receivership, conservatorship, winding up or other similar proceeding involving
or affecting Borrower or Guarantor, all as though such payment had not been
made.

 

(j)          In the event that Guarantor shall advance or become obligated
pursuant to the terms of this Guaranty to pay any sums under this Guaranty or in
connection with the Guaranteed Obligations or in the event that for any reason
whatsoever Borrower or any subsequent owner of the Property or any part thereof
is now, or shall hereafter become, indebted to Guarantor, Guarantor agrees that
(i) the amount of such sums and of such indebtedness and all interest thereon
shall at all times be subordinate as to lien, the time of payment and in all
other respects to all sums, including principal and interest and other amounts,
at any time owed to Administrative Agent or any Lender under the Loan Documents,
and (ii) so long as there is an Event of Default beyond applicable notice and
cure under the Loan Documents, Guarantor shall not be entitled to enforce or
receive payment thereof until the Debt (excluding any inchoate or contingent
obligations) has been paid in full or such Event of Default has been cured.
Nothing herein contained is intended or shall be construed to give Guarantor any
right of subrogation in or under the Loan Documents or any right to participate
in any way therein, or in the right, title or interest of Administrative Agent
or any Lender in or to any collateral for the Loan, notwithstanding any payments
made by Guarantor under this Guaranty, until the actual and irrevocable receipt
by Administrative Agent on behalf of the Lenders of payment in full of the Debt
(excluding any inchoate or contingent obligations). If any amount shall be paid
to Guarantor on account of such subrogation rights at any time when any such
sums due and owing to Administrative Agent or any Lender shall not have been
fully paid, such amount shall be paid by Guarantor to Administrative Agent for
credit and application against such sums due and owing to Administrative Agent
or any Lender.

 

(k)          Subject to Sections 21 and 22 hereof, Guarantor’s obligations
hereunder shall survive a foreclosure, deed-in-lieu of foreclosure or similar
proceeding involving the Property and the exercise by Administrative Agent and
the Lenders of any of their remedies pursuant to the Loan Documents.

 

6.           Covenants.

 

(a)          As used in this Section 6, the following terms shall have the
respective meanings set forth below:

 

(i)       “GAAP” shall mean generally accepted accounting principles,
consistently applied.

 

 8 

 

 

(ii)       “Liquid Assets” shall mean assets in the form of cash, cash
equivalents, obligations of (or fully guaranteed as to principal and interest
by) the United States or any agency or instrumentality thereof (provided the
full faith and credit of the United States supports such obligation or
guarantee), certificates of deposit issued by a commercial bank having net
assets of not less than $500 million, securities listed and traded on a
recognized stock exchange or traded over the counter and listed in the National
Association of Securities Dealers Automatic Quotations, or liquid debt
instruments that have a readily ascertainable value and are regularly traded in
a recognized financial market.

 

(iii)       “Net Worth” shall mean, as of a given date, (x) the total assets of
Guarantor as of such date less (y) Guarantor’s total liabilities as of such
date, determined in accordance with GAAP.

 

(b)          Until the Debt (excluding any inchoate or contingent obligations)
has been paid in full, Guarantor (i) shall maintain (A) a Net Worth in excess of
$175,000,000.00 and (B) Liquid Assets having a market value of at least
$10,000,000.00 and(ii) shall deliver to Administrative Agent, concurrently with
the delivery of each quarterly or annual financial statement required to be
delivered by Guarantor hereunder, a certificate of the chief financial officer
of Guarantor setting forth in reasonable detail Guarantor’s Net Worth and Liquid
Assets, based on such financial statement.

 

7.            Entire Agreement/Amendments. This Guaranty represents the entire
agreement between the parties with respect to the subject matter hereof. The
terms of this Guaranty shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Administrative Agent and Guarantor. Delivery of an executed signature
page of this Guaranty by electronic transmission (including facsimile or
electronic mail in “PDF” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

8.           Successors and Assigns. This Guaranty shall be binding upon
Guarantor, and Guarantor’s estate, heirs, personal representatives, successors
and assigns, may not be assigned or delegated by Guarantor and shall inure to
the benefit of Administrative Agent, the Lenders and their respective successors
and permitted assigns.

 

9.           Applicable Legal Requirements and Consent to Jurisdiction. This
Guaranty shall be governed by, and construed in accordance with, the substantive
laws of the State of New York, in accordance with Section 5.1401 of the State of
New York General Obligations Law. Guarantor and Administrative Agent and Lenders
(by their acceptance of this Guaranty) each irrevocably (a) agree that any suit,
action or other legal proceeding arising out of or relating to this Guaranty may
be brought in a court of record in the City and County of New York or in the
Courts of the United States of America located in the Southern District of New
York, (b) consent to the jurisdiction of each such court in any such suit,
action or proceeding and (c) waive any objection which it may have to the laying
of venue of any such suit, action or proceeding in any of such courts and any
claim that any such suit, action or proceeding has been brought in an
inconvenient forum. Guarantor and Administrative Agent and Lender (by their
acceptance of this Guaranty) each irrevocably consent to the service of any and
all process in any such suit, action or proceeding by service of copies of such
process to Guarantor, Administrative Agent or Lender, as the case may be, at
their respective address provided in Section 14 hereof. Nothing in this
Section 9, however, shall affect the right of Administrative Agent or Guarantor
to serve legal process in any other manner permitted by law or affect the right
of Administrative Agent or Guarantor to bring any suit, action or proceeding
against Guarantor, Lenders or Administrative Agent or their respective property
in the courts of any other jurisdictions.

 

 9 

 

 

10.         Section Headings. The headings of the sections and paragraphs of
this Guaranty have been inserted for convenience of reference only and shall in
no way define, modify, limit or amplify any of the terms or provisions hereof.

 

11.         Severability. Any provision of this Guaranty which may be determined
by any competent authority to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable Legal Requirements, Guarantor hereby waives
any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

12.         WAIVER OF TRIAL BY JURY. EACH OF ADMINISTRATIVE AGENT, THE LENDERS
AND GUARANTOR HEREBY WAIVES THE RIGHT OF TRIAL BY JURY IN ANY LITIGATION, ACTION
OR PROCEEDING ARISING HEREUNDER OR IN CONNECTION THEREWITH.

 

13.          Other Guaranties. The obligations of Guarantor hereunder are
separate and distinct from, and in addition to, the obligations of Guarantor now
or hereafter arising under any other guaranties (if any), pursuant to which
Guarantor has guaranteed payment and performance of certain other obligations of
Borrower described therein.

 

14.          Notices. All notices, consents, approvals and requests required or
permitted hereunder (a “Notice”) shall be given in writing and shall be
effective for all purposes if either hand delivered with receipt acknowledged,
or by a nationally recognized overnight delivery service (such as Federal
Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer
back, in each case addressed as follows (or to such other address or Person as a
party shall designate from time to time by notice to the other party): If to
Administrative Agent: Capital One, National Association, 299 Park Avenue, 29th
Floor, New York, New York 10019, Attention: Michael Sleece, with a copy to:
Morrison & Foerster LLP, 250 West 55th Street, New York, New York 10019,
Attention: Jeffery J. Temple, Esq., Telecopier (212-468-7900); if to Guarantor:
c/o AR Global, 405 Park Avenue, New York, NY 10022, Attention: Michael Anderson,
Esq., with a copy to: Loeb & Loeb LLP, 345 Park Avenue, 21st Floor, New York, NY
10154, Attention: Christopher L. Barbaruolo, Esq. A notice shall be deemed to
have been given: in the case of hand delivery, at the time of delivery; in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day.

 

 10 

 

 

15.         Guarantor’s Receipt of Loan Documents. Guarantor by its execution
hereof acknowledges receipt of true copies of all of the Loan Documents, the
terms and conditions of which are hereby incorporated herein by reference.

 

16.         Interest; Expenses.

   

(a)          If Guarantor fails to pay all or any sums due hereunder within five
(5) Business Days after written notice from Administrative Agent to Guarantor
that the same is due (taking into account any applicable notice and cure periods
under the Loan Documents), the amount of such sums payable by Guarantor to
Administrative Agent shall bear interest from the date and after the expiration
of the three (3) day period set forth in this sentence until paid at the Default
Rate in effect from time to time.

 

(b)          Guarantor hereby agrees to pay all reasonable, out-of-pocket costs,
charges and expenses, including reasonable attorneys’ fees and disbursements,
that may be actually incurred by Administrative Agent or any Lender in enforcing
the covenants, agreements, obligations and liabilities of Guarantor under this
Guaranty.

 

17.         Joint and Several Obligations. If Guarantor consists of more than
one Person, each such Person shall have joint and several liability for the
obligations of Guarantor hereunder.

 

18.         Specific Limitation on Guaranty and Indemnity Obligations.
Guarantor, Administrative Agent and the Lenders hereby confirm that it is the
intention of Guarantor, Administrative Agent and the Lenders that this Guaranty
not constitute a fraudulent transfer or fraudulent conveyance (a "Fraudulent
Conveyance") under the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or
any other debtor relief law or insolvency law (whether statutory, common law,
case law or otherwise) or any jurisdiction whatsoever (collectively, the
"Bankruptcy Laws"). To give effect to the foregoing intention of Guarantor,
Administrative Agent and the Lenders, each of such parties hereby irrevocably
agrees that the Guaranteed Obligations shall be limited to (but shall not be
less than) such maximum amount as will, after giving effect to the maximum
amount of such obligations and all other liabilities (whether contingent or
otherwise) of Guarantor that are relevant under such Bankruptcy Laws, result in
the Guaranteed Obligations not constituting a Fraudulent Conveyance under the
Bankruptcy Laws, as of the date of execution and delivery of this Guaranty.

 

19.         Exculpation. It is expressly agreed that recourse against Guarantor
for failure to perform and observe its obligations contained in this Guaranty
shall be limited as and to the extent provided in Section 11.1 of the Loan
Agreement.

 

20.         Conflict with Loan Agreement. Notwithstanding anything contained in
this Guaranty, the parties hereto acknowledge and agree that in the event of any
conflict, inconsistency or ambiguity between any of the terms covenants
conditions or obligations set forth in this Guaranty and the terms, covenants,
conditions or obligations in the Loan Agreement, then, in any such event, the
terms covenants conditions and obligations set forth in the Loan Agreement shall
govern and control.

 

 11 

 

 

21.         Replacement Guaranty. Notwithstanding anything to the contrary
contained herein, Guarantor shall have the right to replace this Guaranty (or
cause Borrower to do so) with a replacement guaranty from a replacement
guarantor as and when provided in, and subject to, the applicable terms and
conditions of the Loan Agreement and subject to Administrative Agent’s sole and
absolute discretion.

 

22.        Termination. This Guaranty shall be automatically discharged as of
the date on which the Debt (excluding any inchoate or contingent obligations)
has been indefeasibly paid in full or as otherwise expressly set forth in this
Guaranty; provided that, notwithstanding the foregoing, any outstanding Swap
Obligations and any amounts payable under Section 16 hereof shall survive
termination of this Guaranty.

 

[No further text on this page. Signatures follow.]

 

 12 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

  NEW YORK CITY REIT, INC.,   a Maryland corporation         By: /s/ Michael R.
Anderson     Name: Michael R. Anderson     Title: Authorized Signatory

 

 13 

 